KUHN, J.,
concurring.
hThe State urges that dictum found in Capone v. Ormet Corp., 01-0060 (La.App. 1st Cir.6/21/02), 822 So.2d 684, 702, should be controlling. Therein, the Capone court stated that based on the language of the jurisprudence of this court and based on La. R.S. 48:1(22), “there is no duty on the part of a governmental entity (state, parish or municipal) to construct or maintain a roadside ditch in such a way that it does not pose an unreasonable risk of harm to motorists on an adjacent roadway.” Id. The majority herein does not specifically rebut this argument but correctly addresses the applicable jurisprudence, citing Au-coin v. State, Dept, of Transp. and Dev., 97-1938 (La.4/24/98), 712 So.2d 62, and finding that the State has a duty to maintain roadside shoulders and ditches in such a manner that they do not present an unreasonable risk of harm to motorists using the adjacent roadway. Likewise, the majority refers to Netecke v. State, DOTD, 98-1182, 98-1197 (La.10/19/99), 747 So.2d 489, wherein the Supreme Court concluded that “DOTD must maintain the shoulders and the area off the shoulders, within its right-of-way, in such a condition that they do not present an unreasonable risk of harm to motorists using the adjacent roadway .... ” Accordingly, the majority’s position is well supported by the governing jurisprudence and the Capone dictum is properly ignored.